DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Disposition of Claims
Claims 1-20 are pending in the application.  
Amendments to claims 1 and 6, and new claims 17-20, filed on 4/6/2021, have been entered in the above-identified application.  

Election/Restrictions
Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: (1) the process as claimed can be used to make another and materially different product such as a capsule comprising a reaction product that is neither crystalline nor a sol-gel, or (2) the product as claimed can be made by another and materially different process, such as by spraying, immersing or impregnating a batch of the performed capsules with an aqueous solution of surfactant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

		  
Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103Yan et al. (US PGPUB 2016/0106635).
Regarding claims 1, 6-7 and 11, Yan teaches high strength, high integrity microcapsules containing a hydrophobic core material, especially phase change materials, wherein the microcapsule walls are formed of copolymers of select monomers through a multistep oil-in-water emulsification polymerization process (Abstract and [0011]).  Yan teaches that the capsule wall may be in the form of a two layered microcapsule wall or shell, with a core monomer forming the inner layer of the shell (a preformed polymer wall as claimed) and a water phase monomer forming the outer layer of the shell (an outer shell as claimed).  
With regard to the claimed limitation “a coating layer of a surfactant on an exterior surface of the preformed polymer wall, wherein the surfactant is tethered to the preformed polymer wall; and an outer shell chemically bonded to the coating layer of the surfactant,” Yan teaches that the interface between the two shell layers will comprise polymer chains of the first wall forming material embedded in, with or without interpenetration, the initial polymer layer(s) of the second wall forming material as the latter polymerizes upon the shell of the first wall forming material ([0020]).  Yan teaches that it is to be understood that the microcapsule or shell wall may also have embedded therein discrete domains of emulsifier (a surfactant as claimed) and other aids used in making the microcapsules that become entrapped and, hence, embedded, in the polymer as it polymerizes ([0021], [0067], also [0062]).  Yan teaches that suitable non-ionic emulsifiers includes organo silicones (a reaction product as claimed) ([0061]-[0062], [0066] and [0349]).  Yan further teaches that it is to be appreciated that certain acrylic polymers and copolymers may perform both as an emulsifier as well as a polymerizable and/or non-polymerizable component in forming the microcapsule wall ([0067], also [0062]).
Thus, it is the examiner’s position that the structure of Yan would include an outer shell chemically bonded to a coating layer of surfactant (the interpenetrated interface of Yan) as claimed.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have expected that the polymerized and/or interpenetrated interface 
With regard to the claimed limitation “wherein the reaction product is crystalline or a sol-gel,” Yan teaches that the shell wall at the interface will generally comprise an interpenetrating network of the polymer of one phase with the polymer of the other phase ([0020]).  Yan also teaches that higher temperatures of second core phase and water phase initiators can drive the cross-linking of the monomer/oligomer/prepolymer to form a strong polymer composition ([0076], also [0013]).
Regarding the claimed limitation “wherein the capsules wick moisture,” Yan teaches that applications include an absorbent article comprising an absorbent core, and optionally a backsheet, topsheet, acquisition layer or outer wrapper, wherein said microcapsules are disposed on the absorbent core or between one or more of the optional layers ([0220]-[0225], also [0101]-[0103]).  Similarly, Yan teaches that, in one aspect of said article, said absorbent article is contained in a polybag or paper carton, and said microcapsules are disposed on said polybag or paper carton, and/or on said absorbent article ([0224]-[0225]).  Thus, it is the position of the Office that, in such embodiments, the microcapsules of Yan would be capable of wicking moisture.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have provided the microcapsules of Yan with the ability to wick moisture when the microcapsules are disposed on the absorbent core, or disposed between the topsheet and acquisition layer, in order to ensure that moisture will be transferred to the underlying absorbent core (e.g. as moisture passes between the topsheet and the acquisition layer, or between the acquisition layer and the absorbent core) (see [0223]-[0225]).

Regarding claim 2, Yan teaches that preferably, an emulsifier, preferably a non-ionic emulsifier, is added to one or both water phase compositions ([0061]-[0062]).
Regarding claim 3, Yan teaches that specific examples of suitable hydrophobic core materials include: aliphatic hydrocarbon compounds such as saturated or unsaturated C10-C40 hydrocarbons which are branched or preferably linear ([0024]-[0034]).
Regarding claim 5, Yan teaches the use of solid structurants that are effective in providing suspending, gelling, viscosifying, solidifying, and/or thickening properties to the composition or which otherwise provide structure to the final product form ([0285]; also see [0169] and [0176]).  Yan teaches that such materials will typically be solids under ambient conditions and include organic solids, crystalline or other gellants, inorganic particulates such as clays or silicas, or combinations thereof ([0285]).
Regarding claim 9, Yan teaches that exemplary mono-functional monomers include, but are not limited to, vinyl 2-ethylhexanoate, vinyl laurate, vinyl stearate, vinyl alkyl or aryl ethers with (C9 -C30) alkyl groups such as stearyl vinyl ether; (C9-C30) alkyl esters of (meth-) acrylic acid, such as hexyl (meth)acrylate, etc. ([0041]-[0042]).
Regarding claim 12
Regarding claims 13-14, Yan teaches that one aspect of the present invention relates to fabric conditioning compositions which are delivered to fabric via dryer-added substrate that effectively releases the composition in an automatic laundry (clothes) dry ([0217] and [0323]). Yan also teaches that especially useful substrates are rayon and/or polyester non-woven fabrics ([0217]-[0223]; also [0099]-[0103]).
Regarding claim 15, Yan remains similarly as applied above to claim 12.
	
	
	
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/0106635), as applied to claims 1 above, in view of Musaeus (WO 2016/124784).
Regarding claim 4, Yan remains as applied above.
Yan does not explicitly disclose the formula of NaAISi2O6. 
However, Musaeus teaches a microcapsule comprising siloxane containing NaAISi2O6 (page 7, lines 1-5).
It would have been obvious to one having ordinary skiII in the art prior to the effective filing date of the invention to have modified the microcapsule walls of Yan with NaAISi2O6 in order to provide an anticaking agent on the surface of the microcapsules, as suggested by Musaeus (page 7, lines 1-5).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/0106635), as applied to claims 1 above, in view of Holman (US Patent No. 6,099,894).
Regarding claim 6
In the event that Yan is found not to teach wherein the siloxane forms a sol-gel outer shell, Holman is relied upon as applied below.
Holman teaches microcapsules comprising a PCM core and a siloxane forming a sol-gel outer shell (Abstract, column 1 lines 65-68 and column 6 lines 38-53). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsule of Yan with a sol-gel outer shell in order to obtain a conventional microcapsule having improved mechanical stress and flame-resistance, as taught by Holman (Abstract, column 1 lines 65-68 and column 6 lines 38-53).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/0106635), as applied to claims 1 and 13 above, in view of Lean et al. (US 2009/0288259).
Regarding claim 8, Yan remains as applied above.  Yan further teaches that the microcapsules may be used in articles such as bed pads ([0101]).
Yan does not explicitly disclose wherein the capsule is a microcapsule having a diameter of about 15 μm to about 25 μm.
However, Lean et al. (“Lean”) teaches a bedding product that includes a first layer comprised of latex foam, including a plurality of capsules distributed throughout the foam, wherein the capsules include a phase change material (Abstract, [0025]-[0027] and Figures 1-2).  Lean teaches that, in a preferred embodiment, the capsules are 12 to fifteen 15 microns in diameter ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsules of Yan with a diameter of 12 to fifteen 15 microns in order to easily get the microcapsules into a slurry state for incorporation 
Regarding claim 16, Yan teaches that the first layer may have a thickness ranging from about 0.4 inches up to about 6 inches (about 10 to about 152 mm, as calculated), or preferably about 0.75 inches to about 3 inches (about 19 to about 76 mm, as calculated) for temperature regulating impact and comfort ([0026]).  Lean teaches that the first layer may be positioned below a second layer, such as a quilt layer, or may be used in a quilted panel or layer ([0027], [0038] and Fig. 2).

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that: in Yan, not only is the second wall a polymer, the interface between the first and second walls are polymer chains of the first wall forming material; and in contrast, the interface between the polymer wall of claim 1 and the crystalline or sol-gel outer shell is a coating of a surfactant that has surfactant tethered to the exterior surface of the preformed polymer wall.
Regarding these contentions, Yan teaches that the capsule wall may be in the form of a two layered microcapsule wall or shell, with the interface between the two shell layers generally comprising an interpenetrating network of the first wall forming material with the polymer layer(s) of the second wall forming material ([0020]-[0021]).  Yan teaches that it is to be understood that the microcapsule or shell wall may also have embedded therein discrete domains of emulsifier used in making the microcapsules that become embedded, in the polymer as it polymerizes ([0021], [0067], also [0062]).  Yan teaches that suitable non-ionic emulsifiers includes organo silicones (a reaction product as claimed) ([0061]-[0062], [0066] and [0349]).  Yan further 

Contention (2): Applicants disagree with the Office's position that the position of the microcapsules on an absorbent core or between one or more optional layers such as topsheets and acquisition layers "suggests" that the microcapsules wick moisture, because (for instance) microcapsules have many functions dependent upon the core composition and the wall thicknesses.
Regarding this contention, Yan teaches wherein the microcapsules may be disposed on an absorbent article, on an absorbent core, or disposed between a topsheet and an acquisition layer in an absorbent article ([0223]-[0225]).  The examiner notes Yan does not teach or require the incorporation of any other materials with the microcapsules when disposed in such a manner, and thus, it is the position of the Office that the microcapsules of Yan would be capable of wicking moisture in such embodiments.  In the alternative, in the examiner’s view, it would have been obvious to one having ordinary skill in the art to have provided the microcapsules of Yan with the ability to wick moisture in order to ensure that moisture would be transferred to the underlying absorbent core from the exterior of the absorbent article or from the topsheet (e.g. when the microcapsules are disposed between the topsheet and the acquisition layer, or between the acquisition layer and the absorbent core) (see [0223-[0225]).  In the examiner’s 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789           
              /ELIZABETH C IMANI/              Primary Examiner, Art Unit 1789